Appeal by *333the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered April 23, 1998, convicting him of criminal sale of a controlled substance in or near school grounds, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the court improperly precluded him from asking the undercover officer his name is not preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, the People established that the justifiable fear of . the undercover officer for his safety constituted a sufficiently cognizable State interest (see, People v Stanard, 42 NY2d 74). The defendant failed to demonstrate that the name of the undercover officer was material in any way to the issues raised at trial (see, People v Stanard, supra; People v Remgifo, 150 AD2d 736).
The defendant’s remaining contention is without merit. Ritter, J. P., Altman, Luciano and Smith, JJ., concur.